                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE

 METROPOLITAN NASHVILLE                         )
 AIRPORT AUTHORITY,                             )
                                                )
         Plaintiff,                             )
                                                )    Case No. 3:20-cv-00809
 v.                                             )    District Judge William L. Campbell, Jr.
                                                )    Magistrate Judge Alistair E. Newbern
 COLONIAL PIPELINE COMPANY,                     )
                                                )
         Defendant.                             )

                            [PROPOSED] JOINT DISCOVERY PLAN

        Colonial Pipeline Company (“Colonial”) and Metropolitan Nashville Airport Authority

(the “Airport”), by and through their respective counsel, submit this Discovery Plan in accordance

with Fed. R. Civ. P. 26(f). The parties shall use good faith efforts to meet the deadlines and other

agreements set forth in this Discovery Plan, but reserve their rights to seek relief from the following

schedule for good cause and with the judge’s consent pursuant to Fed. R. Civ. P. 16(b)(4).

        1.     Conference.       Counsel    participated   telephonically in    discovery    planning

conferences and prepared the following Discovery Plan for Metropolitan Nashville Airport

Authority v. Colonial Pipeline Company, No. 3:20-cv-809 (the “Relocation Case”). Wearen

Hughes and Brian Dobbs of Bass Berry Sims LLP attended the conferences on behalf of Colonial

and Paul Davidson and Mike Brett of Waller Lansden Dortch & Davis LLP attended the

conferences on behalf of the Airport.

        2.     Initial Disclosures. The parties agree to make any supplements to their initial

disclosures on or before April 9, 2021, and as thereafter required under Fed. R. Civ. P. 26(e).

        3.     Written Discovery.

                      a. The parties shall issue written responses and objections to all outstanding
                         discovery on or before April 23, 2021. Pursuant to Local Rule 37.01(a), the



                                       1
      Case 3:20-cv-00809 Document 36 Filed 03/31/21 Page 1 of 6 PageID #: 260
              parties shall make a good faith attempt to resolve any objections to
              outstanding written discovery on or before April 30, 2021.

           b. Pursuant to Local Rule 37.01(b), the parties shall file a joint statement on
              or before May 5, 2021 detailing their efforts to resolve any objections to
              outstanding written discovery, setting forth exactly what discovery is in
              dispute, and detailing the parties’ respective positions. The Magistrate
              Judge will conduct a conference with respect to those issues on May ___,
              2021.

           c. All additional written discovery shall be commenced in time to be
              completed by July 30, 2021.

           d. The following parameters shall apply to written discovery: Maximum of 25
              interrogatories by each party, including subparts. No limit for requests for
              production by each party. No limit for requests for admissions by each
              party.

  4.    Document Productions.

           a. Electronically Stored Information. The parties incorporate by reference
              the Agreed Order Regarding Discovery of Electronically Stored
              Information. With respect to electronic communications, the Parties shall
              (i) propose custodians, date ranges, and search terms on or before April 13,
              2021, and (ii) agree to final custodians, date ranges, and search terms, and
              meet and confer regarding a schedule for production of documents, on or
              before April 23, 2021.

           b. Protective Order. The parties incorporate by reference into this Discovery
              Plan the Agreed Confidentiality and Protective Order.

           c. The parties shall produce documents on a rolling basis, with the initial
              production of documents responsive to document requests existing as of the
              date of this Discovery Plan no later than April 23, 2021, and a final
              production of documents responsive to those requests by June 30, 2021.

  5.    Third Party Subpoenas.

           a. The return date for Kleinfelder, Inc. (“Kleinfelder”) to produce documents
              in response the Airport’s subpoena in Case No. 3:20-CV-00809 is extended
              from March 26, 2021 to April 2, 2021 to make an initial production, with a
              follow-up production and/or Colonial’s assertion of privilege and associated
              log to be produced on or before April 9, 2021. In the event Colonial claims
              any responsive document should be withheld from Kleinfelder’s production
              on the basis of Colonial’s attorney client or work product privilege, the
              Airport and Colonial will attempt to work those issues out in a face-to-face



                                 2
Case 3:20-cv-00809 Document 36 Filed 03/31/21 Page 2 of 6 PageID #: 261
              meeting on or before April 15, 2021, and if the parties are unable to work it
              out, the parties will jointly file a stipulation of the issues and their respective
              positions with the Court on or before April 20, 2021 and will address the
              issues with the Magistrate in the conference set thereafter pursuant to the
              parties’ discovery plan.

           b. The return date for Wood Environment & Infrastructure Solutions, Inc.
              (“Wood”) to produce documents in response the Airport’s subpoena in Case
              No. 3:20-CV-00809 is extended from March 31, 2021 to April 2, 2021 to
              make an initial production, with a follow-up production and/or Colonial’s
              assertion of privilege and associated log to be produced on or before April
              9, 2021. In the event Colonial claims any responsive document should be
              withheld from Wood’s production on the basis of Colonial’s attorney client
              or work product privilege, the Airport and Colonial will attempt to work
              those issues out in a face-to-face meeting on or before April 15, 2021, and
              if the parties are unable to work it out, the parties will jointly file a
              stipulation of the issues and their respective positions with the Court on or
              before April 20, 2021 and will address the issues with the Magistrate in the
              conference set thereafter pursuant to the parties’ discovery plan.

           c. Except as otherwise agreed between the parties, additional subpoenas to
              third parties shall provide thirty (30) days from the date of issuance for
              response, and any objection by a party to the subpoena shall be made within
              fourteen (14) days of its receipt of notice of the subpoena. Pursuant to Local
              Rule 37.01, the parties shall make a good faith effort to resolve the objection
              within 5 business days, and within 7 days thereafter comply with Local Rule
              37.01(b) and also request a conference with the magistrate in an attempt to
              resolve the issues.

  6.    Depositions and Completion of Fact Discovery.

           a. Each deposition should be limited to a maximum of seven (7) hours unless
              extended by agreement of the parties.

           b. Subject to meeting other requirements for admissibility under the Federal
              Rules of Evidence, Federal Rules of Civil Procedure and other applicable
              law, or as otherwise agreed by all parties, depositions taken in Colonial
              Pipeline Company v. Metropolitan Nashville Airport Authority, et al., No.
              3:20-cv-666 (the “Line Strike Case”) are admissible in the Relocation Case,
              and vice versa.

           c. Subject to meeting other requirements for admissibility under the Federal
              Rules of Evidence, Federal Rules of Civil Procedure and other applicable
              law, or as otherwise agreed by all parties, documents produced and
              responses to written discovery in the Line Case are admissible in the
              Relocation Case, and vice versa.



                                 3
Case 3:20-cv-00809 Document 36 Filed 03/31/21 Page 3 of 6 PageID #: 262
                   d. The parties agree to work to identify deponents and set aside dates for
                      depositions and will cooperate in scheduling them: May 24-28, June 7-11,
                      June 21-25. This does not preclude any party from taking a deposition prior
                      to or after these scheduled dates.

                   e. All fact discovery is to be completed by July 30, 2021 absent agreement of
                      the parties or further order of this Court.

       7.      Experts. The Airport shall identify each expert witness it intends to call and

provide a Rule 26(a)(2) report for each such expert by August 4, 2021. Colonial shall identify any

expert witness they intend to call and provide a Rule 26(a)(2) report for such expert within 28 days

after the Airport makes its disclosure. All experts shall be deposed within 28 days after Colonial

makes its disclosure.


      8.       Dispositive Motion Deadline. The parties shall file any dispositive motions no

later than September 30, 2021.




                                     4
    Case 3:20-cv-00809 Document 36 Filed 03/31/21 Page 4 of 6 PageID #: 263
APPROVED FOR ENTRY:
s/ Brian M. Dobbs
L. Wearen Hughes (BPR No. 5683)
J. Andrew Goddard (BPR No. 6299)
Brian M. Dobbs (BPR No. 25855)
Bass, Berry & Sims PLC
150 3rd Ave. S., Suite 2800
Nashville, TN 37201
Telephone: (615) 742-6200
Facsimile: (615) 742-6293
whughes@bassberry.com
dgoddard@bassberry.com
bdobbs@bassberry.com

Attorneys for Colonial Pipeline Company

s/ Paul S. Davidson
Paul S. Davidson (BPR No. 011789)
Edward Callaway (BPR No. 016016)
Michael C. Brett (BPR No. 037290)
Waller Lansden Dortch & Davis LLP
511 Union Street, Suite 2700
Nashville, TN 37219
Telephone: (615) 850-8942
Facsimile: (615) 244-6804
paul.davidson@wallerlaw.com
ed.callaway@wallerlaw.com
mike.brett@wallerlaw.com

Attorneys for Metropolitan Nashville Airport Authority




                                     5
    Case 3:20-cv-00809 Document 36 Filed 03/31/21 Page 5 of 6 PageID #: 264
                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was filed electronically. Notice of this filing
will be sent by operation of the Court’s electronic filing system to all parties below indicated on
the electronic filing receipt. Parties may access this filing through the Court’s electronic filing
system.

       L. Wearen Hughes
       John Andrew Goddard
       Brian M. Dobbs
       BASS BERRY SIMS LLP
       The Pinnacle at Symphony Place
       150 Third Avenue South, Suite 2800
       Nashville, TN 372021

       Attorneys for Colonial Pipeline Company



this 31st day of March 2021.

                                                      s/ Paul S. Davidson
                                                      Paul S. Davidson




                                     6
    Case 3:20-cv-00809 Document 36 Filed 03/31/21 Page 6 of 6 PageID #: 265
